       Case 2:19-cv-12682-GGG-DMD Document 13-1 Filed 12/17/19 Page 1 of 13




                                 UNITED STATES DISTRICT COURT

                                 EASTERN DISTRICT OF LOUISIANA

LOUIS MARCUS TRASK                                    *     NO. 2019-CV-12682
                                                      *
VERSUS                                                *     JUDGE GUIDRY
                                                      *
ST. TAMMANY PARISH SHERIFF’S                          *     MAGISTRATE DOUGLAS
OFFICE, RANDY SMITH, OFFICER                          *
JASON D. WILSON, OFFICER DAVID                        *     JURY DEMAND
W. MAKI, AND OFFICER PRESTON S.                       *
McCARRA                                               *
******************************************************************************

                        MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                PURSUANT TO RULE 12(b)(6)

MAY IT PLEASE THE COURT:

           NOW COMES defendants, Sheriff Randy Smith, in his official and individual

capacities, Deputy Jason D. Wilson, Deputy David W. Maki and Deputy Preston S. McCarra

(“Defendants”), appearing herein through undersigned counsel, and respectfully submit this

memorandum in support of their motion to dismiss pursuant to Rule 12(b)(6) and aver as

follows:

                            I.     BACKGROUND AND ALLEGATIONS

           This lawsuit arises out of a September 29, 2018, encounter involving a number of St.

Tammany Parish Sheriff deputies and plaintiff, Louis Trask (“Mr. Trask”). As alleged, on or

about September 29, 2018 at approximately 10:06 p.m., STPSO Deputy Preston McCarra and

Deputy Jason Wilson were dispatched on a “shots fired” complaint and responded as backup

units at 62148 North 5th Street, Slidell, Louisiana.1 Upon arriving at this location, McCarra and

Wilson observed fellow STPSO Deputies Taylor Lewis and John Hrabley “running towards a

1
    Rec. Doc. 1, ¶10.


90660/462627
                                            Page 1 of 13
     Case 2:19-cv-12682-GGG-DMD Document 13-1 Filed 12/17/19 Page 2 of 13




group of six subjects, including [Mr. Trask,] at the end of a dead-end street with vehicles in the

road near the end of the dead-end street.”2 McCarra and Wilson “quickly rushed” to join their

fellow deputies.3 Upon joining forces, these four deputies then stopped the group of subjects,

including Mr. Trask, with weapons drawn.4 Considering the “shots fired” complaint, the officers

then issued loud verbal commands to all subjects to “keep their hands displayed and to slowly

walk, one at a time, towards the deputies.”5

         Mr. Trask then informed the officers that he had a firearm magazine in his possession and

“requested that the officers approach him and safely restrain him with handcuffs in order to

insure the safety of the responding officers.” Considering the close-quarters environment (dead-

end of a street with cars providing ample cover from which to fire), the substantial risk to officer-

safety (“shots-fired”), and Mr. Trask’s own statement that he was in possession of a firearm

magazine, one or more of these deputies allegedly proceeded to immediately restrain and subdue

him to the ground.

         On September 9, 2019, Mr. Trask filed the instant suit.6 Consistent with FRCP 12(b)(6),

Sheriff Smith, and Deputies Wilson, Maki and McCarra now move for dismissal, with prejudice,

of the federal claims of Mr. Trask against them, for the reasons set forth infra.

                                II.     LAW AND ARGUMENT

         A.       The Standard for a 12(b)(6) Motion and § 1983 Claims

         To withstand a rule 12(b)(6) motion to dismiss, a plaintiff must plead “enough facts to

state a claim to relief that is plausible on its face.” Doe v. Covington County Sch. Dist., 675 F.3d


2
  Rec. Doc. 1, ¶11.
3
  Id.
4
  Rec. Doc. 1, ¶12.
5
  Rec. Doc. 1, ¶13.
6
  See R. Doc. 1.


90660/462627
                                               Page 2 of 13
     Case 2:19-cv-12682-GGG-DMD Document 13-1 Filed 12/17/19 Page 3 of 13




849, 854 (5th Cir. 2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In

order to meet the facial plausibility standard, a court must be able “to draw [a] reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)). The court’s consideration of facial plausibility must be context-

specific and requires resort to judicial experience and common sense. Ashcroft, 556 U.S. at 679.

This plausibility standard requires more than pleading "the sheer possibility that a defendant has

acted unlawfully." Id. at 678. Thus, even if the allegations in the complaint are true, if they

cannot support a claim to relief, “this basic deficiency should . . . be exposed at the point of

minimum expenditure of time and money by the parties and the court.” Twombly, 550 U.S. at

558 (quoting 5 Wright & Miller § 1216 at 233–34).

         Stated differently, a plaintiff needs to provide "more than labels and conclusions, and a

formulaic recitation of a cause of action's elements." Id. at 555 (citation omitted). A plaintiff

cannot simply submit "an unadorned, the defendant-unlawfully-harmed-me accusation."

Ashcroft, 556 U.S. at 678 (citation omitted). Rather, factual allegations in a complaint must set

forth a claim to relief "above the speculative level."     Twombly, 550 U.S. at 555 (quoting 5

Wright & Miller § 1216 at 235–36). And while factual allegations are accepted as true for

purposes of a 12(b)(6) motion, legal conclusions are not. Ashcroft, 556 U.S. at 678 (citation

omitted).

         A plaintiff seeking redress under 42 U.S.C. § 1983, must "establish that [he was]

deprived of a right secured by the Constitution or laws of the United States, and that the alleged

deprivation was committed under color of state law."           American Manufacturers Mutual

Insurance Company v. Sullivan, 526 U.S. 40 (1999). To be sure, “§ 1983 is not itself a source of




90660/462627
                                            Page 3 of 13
     Case 2:19-cv-12682-GGG-DMD Document 13-1 Filed 12/17/19 Page 4 of 13




substantive rights, but merely provides a method for vindicating federal rights elsewhere

conferred.” Graham v. Connor, 490 U.S. 386, 393–94 (1989) (internal citations omitted).

               B. Deputies Wilson, Maki and McCarra Are Entitled to Qualified Immunity

         Qualified immunity protects "all but the plainly incompetent or those who knowingly

violate the law" in situations which "existing precedent . . . placed the statutory or constitutional

question beyond debate." Whitney v. Hanna, 726 F.3d 631, 638 (5th Cir. 2013) (citations

omitted).

         To defeat the defense of qualified immunity, a plaintiff must show: "(1) that the official

violated a statutory or constitutional right, and (2) that the right was 'clearly established' at the

time of the challenged conduct."       Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011) (citation

omitted). A right is "clearly established" only when its contours are sufficiently clear that a

reasonable public official would have realized or understood that his conduct violated the right in

issue, not merely that the conduct was otherwise improper. See Anderson v. Creighton, 483 U.S.

635, 640, 107 S. Ct. 3034, 97 L. Ed. 2d 523 (1987); Foster v. City of Lake Jackson, 28 F.3d 425,

429 (5th Cir. 1994).

         In early 2017, the United States Supreme Court issued an opinion in which it "reiterate[d]

the longstanding principle that 'clearly established law' should not be defined 'at a high level of

generality.'" White v. Pauly, 137 S. Ct. 548, 552 (2017) (citation omitted). "[T]he clearly

established law must be 'particularized' to the facts of the case. Id. (citation omitted). Thus, the

right must not only be clearly established in an abstract sense but in a more particularized sense

so that it is apparent to the official that his actions are unlawful in light of pre-existing law.

Anderson v. Creighton, 483 U.S. at 640; Stefanoff v. Hays Cty., 154 F.3d 523, 525 (5th Cir.

1998).



90660/462627
                                             Page 4 of 13
     Case 2:19-cv-12682-GGG-DMD Document 13-1 Filed 12/17/19 Page 5 of 13




         In Anderson, 483 U.S. at 641, the Court refined the qualified immunity standard and held

that the relevant question is whether a reasonable officer or public official could have believed

that his or her conduct was lawful in light of clearly established law and the information

possessed by the public official. If public officials or officers of "reasonable competence could

disagree [on whether the conduct is legal], immunity should be recognized." Malley v. Briggs,

475 U.S. 335, 341, 106 S. Ct. 1092, 89 L. Ed. 2d 271 (1986); Gibson v. Rich, 44 F.3d 274, 277

(5th Cir. 1995) (citing Babb v. Dorman, 33 F.3d 472, 477 (5th Cir. 1994)). Qualified immunity is

designed to protect from civil liability "all but the plainly incompetent or those who knowingly

violate the law." Malley v. Briggs, 475 U.S. at 341.

         To preclude qualified immunity, it is not necessary for a plaintiff to establish that "the

[specific] action in question has previously been held unlawful." Anderson, 483 U.S. at 640. For

an official, however, to surrender qualified immunity, "preexisting law must dictate, that is, truly

compel (not just suggest or allow or raise a question about), the conclusion for every like-

situated, reasonable government agent that what the defendant is doing violates federal law in the

circumstances." Pierce v. Smith, 117 F.3d at 882; see also Stefanoff, 154 F.3d at 525. Although

the law does not require a case directly on point, "existing precedent must have placed the

statutory or constitutional question beyond debate." Ashcroft v. Al-Kidd, 563 U.S. 731, 741, 131

S. Ct. 2074, 179 L. Ed. 2d 1149 (2011) (citations omitted).

                           The Framework for Excessive Force Claims

         A plaintiff's claim for excessive force must be determined according to Fourth

Amendment standards because "all claims that law enforcement officers have used excessive

force — deadly or not — in the course of an arrest, investigatory stop, or other 'seizure' of a free

citizen should be analyzed under the Fourth Amendment and its 'reasonableness' standard, rather



90660/462627
                                             Page 5 of 13
     Case 2:19-cv-12682-GGG-DMD Document 13-1 Filed 12/17/19 Page 6 of 13




than under a 'substantive due process' approach." Graham v. Connor, 490 U.S. 386, 395, 109 S.

Ct. 1865, 104 L. Ed. 2d 443 (1989) (emphasis in original). "Substantive due process analysis is

therefore inappropriate in [a] case only if [the plaintiff's] claim is 'covered by' the Fourth

Amendment." Hernandez v. United States, 757 F.3d 249, 278 (quoting County of Sacramento,

523 U.S. at 843) (internal quotation marks omitted).

         Determining whether the force used was reasonable "requires careful attention to the

facts and circumstances of each particular case, including the severity of the crime at issue,

whether the suspect poses an immediate threat to the safety of the officers or others, and whether

[the suspect] is actively resisting arrest or attempting to evade arrest by flight." Graham, 490

U.S. at 396 (citation omitted). The issue of reasonableness centers on whether the officer's

actions are "objectively reasonable" in light of the facts and circumstances with which he is

faced, without regard to the officer's underlying intent or motivation. Id. at 397 (citation

omitted). Whether the use of force is reasonable "must be judged from the perspective of a

reasonable officer on the scene, rather than the 20/20 vision of hindsight." Id. at 396. In applying

Graham, the Fifth Circuit uses a three-part test that requires a plaintiff to show "(1) injury, (2)

which resulted directly and only from a use of force that was clearly excessive, and (3) the

excessiveness of which was clearly unreasonable." Cooper v. Brown, 844 F.3d 517, 522 (5th Cir.

2016) (citation omitted) (emphasis added); Tarver v. City of Edna, 410 F.3d 745, 751 (5th Cir.

2005) (citation omitted).

         Further, courts "must balance the amount of force used against the need for that force."

Goffney v. Sauceda, 340 F. App'x 181, 184 (5th Cir. 2009)(per curiam). For example, when a

police officer is arresting a "dangerous, fleeing suspect," a certain amount of force has been

found reasonable. Ikerd, 101 F.3d at 434 (citing Garner, 471 U.S. at 3). Ultimately, "'[n]ot every



90660/462627
                                            Page 6 of 13
     Case 2:19-cv-12682-GGG-DMD Document 13-1 Filed 12/17/19 Page 7 of 13




push or shove, even if it may later seem unnecessary in the peace of a judge's chambers,' violates

the Fourth Amendment." Graham, 490 U.S. at 396 (quoting Johnson v. Glick, 481 F.2d 1028,

1033 (2nd Cir. 1973))(internal citations omitted). In other words, "the calculus of reasonableness

must embody allowance for the fact that police officers are often forced to make split-second

judgments—in circumstances that are tense, uncertain, and rapidly evolving—about the amount

of force that is necessary in a particular situation." Graham, 490 U.S. at 396-97.

                         The Deputies are Entitled to Qualified Immunity

         Mr. Trask can point to no clearly established law particularized to the facts of this case

that shows that defendants’ alleged actions, even if accepted as true at this stage, are an

actionable violation of the Fourth Amendment. Consequently, Deputies Wilson, Maki and

McCarra are entitled to qualified immunity for such claims.

         Mr. Trask’s own allegations of fact show the actions of the STPSO officers to have been

reasonable. This was not a typical police-citizen encounter; instead, the deputies were responding

as backup to a reported shots-fired incident, one of the tensest calls a deputy may field during his

patrols. The first image presented to these deputies as they arrived was their fellow officers

running towards a group of individuals at the end of a dead-end street, which was also lined with

vehicles providing ample cover for any would-be shooters. At that time, the sun had been set for

several hours, and the darkness enveloping the area would have added further strain to an already

tense atmosphere. Although the Plaintiff does not specifically state the amount of time that

transpired between the deputies’ arrival and the alleged excessive force, the allegations of the

complaint indicate this entire event occurred over the course of minutes, if not seconds.

         For example, the deputies arrive and see their fellow officers literally running towards a

group of individuals at the end of the street. The deputies then proceed with all haste and run to



90660/462627
                                             Page 7 of 13
     Case 2:19-cv-12682-GGG-DMD Document 13-1 Filed 12/17/19 Page 8 of 13




join their fellow officers. The deputies were outnumbered by two. The deputies, unaware of who

exactly is the purported shooter they are responding to, then command each individuals to walk

one-by-one up to the deputies with their hands raised. The Plaintiff informed the deputies that he

was in possession of a firearm magazine. The deputies allegedly made a split-second decision to

restrain the Plaintiff to the ground immediately followed this statement, and this decision was

plainly reasonable considering the following facts:

         1. The deputies were responding to a shots-fired call;

         2. The deputies were outnumbered six to four;

         3. The sun had set for several hours at the time of this event (approximately 10:12 p.m.);

         4. Numerous cars lined the street on which this event took place, providing ample cover

               for a shooter; and

         5. The Plaintiff himself informed the officers that he was in possession of a firearm

               magazine.

         Where there is smoke, there is likely fire, and it was entirely reasonable for one or more

of these deputies, as alleged, to make the split-second decision to subdue the Plaintiff to the

ground upon hearing he was in possession of at least one firearm magazine. See City & Cnty of

San Francisco v. Sheehan, 135 S. Ct. 1765, 1775 (2015) (“The constitution is not blind to the

fact that police officers are often forced to make split-second judgments.”) (quotations omitted).

         It was entirely reasonable for one or more of the deputies to conclude that the Plaintiff

likely possessed a firearm, considering the magazine would be useless without one, and officer-

safety concerns plainly dictated an immediate use of force to subdue and restrain the Plaintiff to

remove that risk. Mr. Trask is unable to offer any controlling law that would clearly establish the

use of force in this particular instance to be unreasonable. As such, the individual deputy



90660/462627
                                             Page 8 of 13
     Case 2:19-cv-12682-GGG-DMD Document 13-1 Filed 12/17/19 Page 9 of 13




defendants are each entitled to qualified immunity and dismissal of all individual capacity claims

levied against them under § 1983.

         B.      No Individual Capacity Claim Stated Against Sheriff Smith under § 1983

         Mr. Trask asserts he is suing Sheriff Smith “in both a personal and official capacity.”7

However, there are no factual allegations sufficient to support individual capacity liability as to

Sheriff Smith. To establish personal liability, a §1983 claimant must show that the defendant

was personally involved in the deprivation or that the defendant's wrongful actions were causally

connected to the deprivation. See Jones v. Lowndes County, 678 F.3d 344, 349 (5th Cir. 2012).

There can be no individual capacity liability of Sheriff Smith in this case because there are no

allegations he was personally involved, present or even consulted with respect to any use of force

against Mr. Trask or the subsequent arrest.

         Further, Mr. Trask sets forth no factual allegations supporting supervisory liability,8

which requires a showing that "(1) the supervisor either failed to supervise or train the

subordinate officer; (2) a causal link exists between the failure to train or supervise and the

violation of the plaintiff's rights, and (3) the failure to train or supervise amounts to deliberate

indifference." See Davidson v. City of Stafford, 2017 U.S. App. LEXIS 5665, p. 23 (5th Cir.

2017) (citation omitted). As such, all individual capacity claims against Sheriff Smith must be

dismissed.

         Even more, Sheriff Smith is entitled to qualified immunity on any individual capacity

claims. Mr. Trask can identify no clearly established case law particularized to the facts of this

case which overcomes Sheriff Smith’s qualified immunity defense. Mr. Trask alleges only


7
 R. Doc. 1, ¶ 1.
8
  Movers note that supervisory officials cannot be liable under § 1983 on any theory of vicarious or respondeat
superior liability. See Estate of Davis v. City of N. Richland Hills, 406 F. 3d 375, 381 (5th Cir. 2005).


90660/462627
                                                 Page 9 of 13
      Case 2:19-cv-12682-GGG-DMD Document 13-1 Filed 12/17/19 Page 10 of 13




conclusory allegations concerning the individual capacity liability of Sheriff Smith as to his

federal claims. Further, he can point to no clearly established and particularized case law

sufficient to overcome Sheriff Smith’s defense of qualified immunity on individual capacity

claims. Therefore, all such federal claims against Sheriff Smith should be dismissed, with

prejudice.

           C.        No Official Capacity Claim Stated Against Sheriff Smith under § 1983

           Sheriff Smith is also sued in his official capacity. A suit against a government official in

his official capacity "generally represent[s] only another way of pleading an action against an

entity of which an officer is an agent." Ky. v. Graham, 473 U.S. 159, 165 (1985) (quoting Monell

v. New York City Dept. of Social Services, 436 U.S. 658, 690, n. 5). "It is not a suit against the

official personally, for the real party in interest is the entity." Id. at 166 (emphasis original).

"[A] plaintiff seeking to recover on a damages judgment in an official-capacity suit must look to

the government entity itself." Id. "[E]very sheriff in Louisiana is a political subdivision unto

himself, and there is no such thing as a 'Parish Sheriff's Department' or 'Parish Sheriff's Office.'”9

Powe v. May, 2003 U.S. App. LEXIS 28628, pp. 2–3 (5th Cir. 2003) (citations omitted); see also

Cozzo v. Tangipahoa Parish Council-President Gov't, 279 F. 3d 273, 283 (5th Cir. 2002) (same

proposition). Thus, "official capacity claims" against Sheriff Smith are really claims against the

St. Tammany Parish Sheriffa political subdivision of the State of Louisiana. See La. Const. art

V, § 27; La. R.S. 13:5102.B

           The United States Supreme Court has said that "official policy must be 'the moving force

of the constitutional violation' in order to establish the liability of a government body under §

1983." Polk County v. Dodson, 454 U.S. 312, 326 (1981) (quoting Monell, 436 U.S. at 694). In

9
    Sheriff Smith is, for all intents and purposes, the "political subdivision."


90660/462627
                                                        Page 10 of 13
    Case 2:19-cv-12682-GGG-DMD Document 13-1 Filed 12/17/19 Page 11 of 13




other words, "it is when execution of a government's policy or custom, whether made by its

lawmakers or by those whose edicts or acts may fairly be said to represent official policy, inflicts

the injury that the government as an entity is responsible under § 1983." Monell, 436 U.S. at

694.

         The Fifth Circuit has defined official policy or custom as:

         1. A policy statement, ordinance, regulation, or decision that is officially adopted
         and promulgated by the municipality's lawmaking officers or by an official to
         whom the lawmakers have delegated policy-making authority; or

         2. A persistent, widespread practice of city officials or employees, which,
         although not authorized by officially adopted and promulgated policy, is so
         common and well settled as to constitute a custom that fairly represents municipal
         policy. Actual or constructive knowledge of such custom must be attributable to
         the governing body of the municipality or to an official to whom that body had
         delegated policy-making authority.

         Johnson v. Moore, 958 F. 2d 92, 94 (5th Cir. 1992) (citation omitted). Mr. Trask makes

only conclusory assertions that Sheriff Smith failed to train, supervise and control his employees

concerning proper police procedures pertaining to detention, arrest, and use of force. See R.

Doc. 1, ¶ 19.

         Mr. Trask claims, without any explanation, that there has been a “pattern of constitutional

violations based either on a deliberate plan by defendants or on defendants’ deliberate

indifference, gross negligence or reckless disregard fo [sic] the safety, security and rights of

Plaintiff.” R. Doc. 1, ¶ 26. Nonetheless, there are no factual allegations regarding these other

alleged incidents, how those situations relate to Mr. Trask in this action, the content of the

Sheriff's alleged policy or custom, or how the Sheriff acted with deliberate indifference in this or

other scenarios. See also Webster v. Houston, 735 F.2d 838, 842 (5th Cir. 1984) (a Monell

custom requires long and frequent course of conduct). In this respect, the United States Supreme

Court has been clear that "the tenet that a court must accept as true all of the allegations


90660/462627
                                             Page 11 of 13
    Case 2:19-cv-12682-GGG-DMD Document 13-1 Filed 12/17/19 Page 12 of 13




contained in a complaint [on a motion to dismiss] is inapplicable to legal conclusions.

Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted); see

G.M. v. Shelton, 595 Fed. Appx. 262, 265 (5th Cir. 2014) (conclusory statements of Monell

liability are insufficient); Spiller v. City of Tex. City, Police Dep't, 130 F. 3d 162, 167 (5th Cir.

1997) (description of policy or custom and its connection to violation cannot be conclusory);

City of Crowe v. Leblanc, 2011 U.S. Dist LEXIS 34143, p. 11 (E.D.La. 3/3/11) (general

allegations regarding failure to train or moving force theories insufficient), opinion adopted at

2011 U.S. Dist LEXIS 34124 (E.D.La. 3/30/11). Because Mr. Trask has done nothing but plead

threadbare, conclusory allegations as to the purported policy or custom, all official capacity

claims should be dismissed with prejudice as no viable grounds for liability under Monell are

stated.

          D.        No Claim Stated Against David Maki in his Individual Capacity

          Mr. Trask has named David Maki as a defendant in this matter; however, the Plaintiff has

made no allegations of fact against Deputy Maki to support any cause of action against him

under either federal or state law. In fact, Mr. Trask’s own complaint fails to place Deputy Maki

at the scene of this incident on the night in question. Because Deputy Maki’s involvement in this

matter is non-existent based upon Mr. Trask’s own complaint, a dismissal of all claims against

him is necessary for failure to state a claim upon which relief may be granted.

               E.      This Court should decline to exercise supplemental jurisdiction over any
                                     remaining state law claims

          28 U.S.C. 1367(c)(3) states that the district court may decline to exercise supplemental

jurisdiction over a claim under § 1367(a) if it "has dismissed all claims over which it has original

jurisdiction." Generally, a federal court should decline to exercise jurisdiction over supplemental


90660/462627
                                              Page 12 of 13
    Case 2:19-cv-12682-GGG-DMD Document 13-1 Filed 12/17/19 Page 13 of 13




state law claims when all federal claims are disposed of prior to trial. Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 350, 108 S. Ct. 614, 98 L. Ed. 2d 720 (1988). Therefore, Defendants

respectfully request that this Court decline to exercise supplemental jurisdiction over the

remainder of Plaintiff’s state law claims in the event this Court dismisses Plaintiff’s federal

question claims.

                                     III.    CONCLUSION

         For the reasons expressed supra, all federal claims against Sheriff Randy Smith, in his

official and individual capacities, Deputy Jason D. Wilson, Deputy David W. Maki and Deputy

Preston S. McCarra should be dismissed with prejudice.

                                              Respectfully submitted,

                                              MILLING BENSON WOODWARD L.L.P.

                                              s/ Chadwick W. Collings____________
                                              Chadwick W. Collings, T.A.               # 25373
                                              Cynthia M. Bologna                       # 27384
                                              Cody J. Acosta                           # 37005
                                              68031 Capital Trace Row
                                              Mandeville, Louisiana 70471
                                              Telephone: 985-292-2000
                                              Facsimile:   985-292-2001
                                              ccollings@millinglaw.com
                                              Counsel for Defendants

                                 CERTIFICATE OF SERVICE

         I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on December 17,

2019, by using the CM/ECF system, which system will send a notice of electronic filing to

appearing parties in accordance with the procedures established.

                                     s/ Chadwick W. Collings
                                     Chadwick W. Collings


90660/462627
                                            Page 13 of 13
